MEMORANDUM**
Essie M. Olige appeals pro se the district court’s judgment in favor of the United States following a bench trial in her Federal Tort Claims Act action alleging the negligent and wrongful death of her son, John H. Bryant, who died while a patient at the Veterans’ Hospital. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s evidentiary decisions, McEuin v. Crown Equipment Corp., 328 *584F.3d 1028, 1032 (9th Cir.2003), cert. denied, — U.S. —, 124 S.Ct. 1169, — L.Ed.2d -, 2004 WL 110850, 72 U.S.L.W. 3292 (2004), and we affirm.
The district court did not abuse its discretion in excluding the medical manual that Olige sought to introduce into evidence because she did not attempt to enter it into evidence through the testimony of an expert witness. See Fed.R.Evid. 803(18); United States v. An Article of Drug, 661 F.2d 742, 745-46 (9th Cir.1981) (per curiam); accord Nev.Rev.Stat. 51.255.
In the absence of any evidence that Olige sought a continuance or indicated to the district court that she was unprepared for trial, we reject her contention that the district court should not have allowed her to proceed to trial pro se.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.